                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
KENNETH R. LAMB,                       )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )          MC419-003
                                       )
CSX TRANSPORTATION, INC.,              )
                                       )
     Defendant.                        )

                                ORDER

     George W. Hodge’s motion to quash plaintiff’s subpoena because it

seeks private and proprietary documents irrelevant to the underlying

lawsuit, see Lamb v. CSX Transportation, Inc., CV317-1378 (M.D. Fla.),

which is unopposed, is GRANTED. See S.D. Ga. L. R. 7.5 (“Failure to

respond within the applicable time period shall indicate that there is no

opposition to a motion.”).

     SO ORDERED, this 13th day
                             y of May,
                                    y, 2019.

                                 _______________________________
                                   ___________________________
                                 CHR
                                   RISTOPH
                                        PH
                                        P  E L. RAY
                                  HRISTOPHER
                                         HER
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
